DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claims 15-16 recite the limitation “at least one securing means” which corresponds to a bracket arrangement described in the specification (Page 4 Lines 20-22).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation "said second head member” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Did the Applicant intend to recite “said second support member”?
	Claim 25 recites the limitation "the center of said longitudinal axis” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the axis has a center. Did the Applicant intend to claim that the pocket is located with its center on the longitudinal axis?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 10-12, 17, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilsdorf, US 2,254,648.
	Gilsdorf discloses the claimed invention includes a head for a cleaning device comprising first and second head portions hingedly connected to one another (each head portion is labeled 24, see Figures 1 and 8 in particular), first and second support members for support cleaning material (each support member is labeled 28, see Figures 1 and 8 in particular), the first support member hingedly connected to said first head portion (Figure 8, at 27, Page 1 Column 2 Lines 26-28) and said second support member hingedly connected to said second head portion (Figure 8, at 27, Page 1 Column 2 Lines 26-28). Regarding claim 2, the first support member is hingedly connected to the second support member (via 20 at 23, Figure 8). Regarding claim 3, the first and second head portions and the first and second support members are connected to comprise a four-sided loop (Figures 1 and 8). Regarding claim 10, a hinged connection between substantially parallel to one another (best shown in Figure 8). Regarding claim 12, the first and second support members each have at least one fastener for attaching cleaning material (47) to the first and second support members, respectively (fasteners include 30, 32, 48, 49; see Figures 5-7). Regarding claim 17, the first and second support members are continuous (non-integral, however no breaks between the support members 28, Figures 1 and 8) and comprise a foldable hinge (hinge at 20).
4.	Claim(s) 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zorzo, EP 1245179.
	Zorzo discloses the claimed invention including cleaning material (7) capable for use with a cleaning device (see Figures, the cleaning device is not positively recited in the claims and the cleaning material of Zorzo would be capable of use with a device comprising first and second head portions hingedly connected to one another, first and second support members for supporting cleaning material, the first support member hingedly connected to the first head portion and said second  support member hingedly connected to the second head portion), the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf, US 2,254,648 in view of Griffin et al., US 3,996,639.
	Gilsdorf discloses all elements previously disclosed above, however the fastener for attaching cleaning material to the first and second support members does not comprise a hook and loop fastening mechanism. Regarding claim 14, the cleaning device comprises cleaning material attached to the cleaning head (47, Figure 1). Regarding claim 15, the first and second head portions each comprise at least one securing means for securing cleaning material to both the first and second head portions (fasteners include 30, 32, 48, 49 in conjunction with the bracket within 24; see Figures 5-7). Regarding claim 16, the securing means is a bracket 
	Griffin et al., like Gilsdorf, teach a support member for a cleaning head (12), the support member has at least one fastener for attaching cleaning material to the support member (the fastener includes 28, 29, 31; see Figures 3-4 in particular; Column 3 Lines 12-26), wherein the fasteners comprise a hook and loop fastening mechanism (31) so that the cleaning material can be easily peeled off and a new cleaning material can be easily mounted (Column 3 Lines 57-63).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify or substitute the fasteners of the first and second support member of Gilsdorf to additionally comprise a hook and loop fastening system, as taught by Griffin et al., in order to have a fastening system where a user can easily peel the cleaning material off its support member.
6.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilsdorf, US 2,254,648 in view of Ahlberg et al., US 5,461,749.
	In regards to claims 18-19, Gilsdorf discloses all elements previously disclosed above, however fails to disclose that the first and second support members are fabricated from a material which is stiffer than said cleaning material. Also regarding claim 19, the head comprises a fixed handle (37). Gilsdorf is silent on the materials used for the first and second support members, however states that the cleaning material comprises twine and tape (Column 2 Lines 49-54). It is generally recognized that twine and tape are not rigid or substantially stiff. It is noted that Gilsdorf also states that the ends of the frame are flanged to 
	Ahlberg et al. is relied on for its teaching of the materials used in mop heads. Specifically, Ahlberg et al. teach that it is advantageous for a mop head to be constructed of polymeric materials that are resistant to the environment and substances to which the floor mop is exposed to during use” (Column 6 Lines 18-29). The mop of Ahlberg et al. is used with cleaning material that comprises a flexible material adapted to collect substance that is cleaned from a surface (Column 4 Lines 25-28).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to construct the head of the cleaning device of Gilsdorf from a material that is stiffer than the cleaning material by manufacturing the head from a polymeric material taught by Ahlberg et al. to be resistant to the cleaning environment and mopping substances and to provide the absorbent cleaning material with structure that is supportive and effective in carrying out mopping.

	In particular regards to claims 20-21, Gilsdorf additionally does not disclose that the fixed handle is arranged to extend parallel to the first or second head portions. Also regarding claim 21, the first support member or the second support member of Gilsdorf comprises an insertion member arranged to be inserted into the cleaning material (30, 32, Figure 6).In Gilsdorf, the handle (37) is secured to the head in a non-pivotal manner. 
	Ahlberg et al. teach that a fixed handle (104) is secured to a head portion (102 and/or 120, Figure 4D and 7) via a universal joint (228) so that the user can manipulate the mop or 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the joint between the fixed handle and a head portion of Gilsdorf for the arrangement between the head portion and handle of Ahlberg et al. so that there is a universal joint allowing the mop to be easily manipulated and adjusted as needed during use.
Allowable Subject Matter
7.	Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gilsdorf does not disclose, teach or suggest the limitations of claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg